                                                                                                                           ,-
 .'
      ~A0245B       (Rev. 12/11) Judgment in a Criminal Petty Case
                    Sheet 1                                                                                                       --- -- ~-~- ---
                                                                                                                                  OCT O1 2019
                                                UNITED STATES DISTRICT Co
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STATES OF AMERICA                                       JUDGMENT IN A
                                          v.                                         (For Offenses Committed On or After November I, 1987)

                  FRANCISCO ALVARADO-MARTINEZ                                        Case Number: l 9CR3096-KAS
                                                                                     NORA K. HIROSAWA
                                                                                     Defendant's Attorney
      REGISTRATION NO. 75970298

      D
      THE DEFENDANT:
      lgJ pleaded guilty to count(s) One of the Superseding Misdemeanor. Information
      0     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
      Title & Section                          Nature of Offense                                                                             Number(s)
8 USC 1325(a)(l)                       IMPROPER ATTEMPTED ENTRY BY AN ALIEN (MISDEMEANOR)




                The defendant is sentenced as provided in pages 2 through ___
                                                                            2 _ _ of this judgment.

      0   The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      igJ Count(s) UNDERLYING COUNTS                                                is   D   are~ dismissed on the motion of the United States.
      lgJ Assessment: $10.00 Waived


      ~ Fine waived                                     0    Forfeiture pursuant to order filed                                          included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residen.ce,
          or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
          defendant shall notify the court and United States Attorney of any material change in the defendant1s economic circumstances.




                                                                                         UNITED STATES MAGISTRATE WDGE

                                                                                                                                                 19CR3096-KAS
   ,.
AO 245B       (Rev. 12/1 I) Judgment in Criminal Petty Case
              Sheet 2 - Imprisonment

                                                                                                         Judgment - Page _ _
                                                                                                                           2_   of    2
DEFENDANT: FRANCISCO ALVARADO-MARTINEZ
 CASE NUMBER: 19CR3096-KAS
                                                                   IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of
            5MONTHS



        D Sentence imposed pursuant to Title 8 USC Section i326(b).
        D The court makes the following recommendations to the Bureau of Prisons:



        D The defendant is remanded to the custody of the United States Marshal.
        D The defendant shall surrender to the United States Marshal for this district:
              O a t - - - ' - - - - - - Oa.m.                         Op.m.      on----'---------
                  as notified by the United States Marshal.

        D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •-----------------------
            •     as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.

                                                                         RETURN

 I have executed this judgment as follows:

           Defendant delivered on                                                           to

 at                                                           with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL


                                                                               By---------------------
                                                                                                   DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                19CR3096-KAS
